Case 19-10547   Doc 125-1   Filed 05/24/19   Entered 05/24/19 11:37:58   Page 1 of 1



                                                                 Case No. 19-10547


                           MAILING MATRIX
                         FOR RECONSTITUTED
                   UNSECURED CREDITORS' COMMITTEE

                        Angelo, Gordon Energy Servicer, LLC
                        Attn: Paul Gottheim
                        712 Main Street, 13th Floor
                        Houston, TX 77010

                        Knight Oil Tools LLC
                        Attn: Cole J. Griffin
                        P.O. Box 52688
                        Lafayette, LA 70505-2688

                        Catapult Exploration LLC
                        Attn: Robert Patrick
                        8889 Pelican Bay Blvd., Suite 403
                        Naples, FL 34108

                        Power Torque Services, LLC
                        Attn: Clinton G. Morgan
                        P.O. Box 539
                        Bourg, LA 70343

                        Total Pump & Supply LLC
                        Attn: Cassi Champagne
                        P.O. Box 548
                        Carencro, LA 70520
